Motion Granted; Appeal Dismissed and Memorandum Opinion filed December 15,
2011.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-11-00974-CV
                                   ____________

    WESTERN INTERNATIONAL GAS & CYLINDERS, INC. AND LORRIN
                 WYNDELL SCRANTON, Appellants

                                           V.

 ERNEST CLIFTON MAHON, III, INDIVIDUALLY AND AS INDEPENDENT
 EXECUTOR OF THE ESTATE OF SHIRLEY FOREMAN MAHON, BROOKE
  MAHON LONGORIA, BLAKE JARRETT MAHON AND AGNES MCGEE
                     FOREMAN, Appellees

                      On Appeal from the 155th District Court
                               Austin County, Texas
                        Trial Court Cause No. 2010V-0131

                      MEMORANDUM OPINION

      This is an appeal from a judgment signed September 13, 2011. On December 8,
2011, appellants filed a motion to dismiss the appeal because the case has been settled.
See Tex. R. App. P. 42.1.

      The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                         PER CURIAM

Panel consists of Justices Frost, Seymore, and Jamison.